DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is difficult to make out the identified/cited features in the photographs provided (namely Figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dome-shaped protrusions as recited in claim 11 and claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
The specification at the time of filing does not provide support for the recitation “the second surface comprises dome-shaped protrusions having a larger diameter than a mean particle diameter of diamond crystals in the cutting edge” such that it qualifies as new matter.  There is no mention in the specification at the time of filing of dome-shaped protrusions having a larger diameter than a mean particle diameter as claimed.  Moreover, it is not clear from the drawings that the dome-shaped protrusions are indeed protrusions.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US Patent No. 5,585,176) in view of Ishii (US Pub. No. 2007/0253787 A1) and Hanyu et al. (US Pub. No. 2006/0115650 A1).
(Claim 1) Grab et al. (“Grab”) discloses a cutting tool (10; Figs. 1A, 1B), which includes a base member (10; Col. 5, Lines 8-14) and a diamond layer (Fig. 2; Col. 6, Lines 8-14) located on the base member.  The cutting tool also includes a first surface (rake face 30), a second surface (flank face 50), and a cutting edge (70) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 1A).  The diamond layer is located in at 
Ishii discloses that the roughness of the rake face (A) being greater than that in the cutting edge (B; Clm. 8).  The surface roughness in the cutting edge disclosed as being within 0.1 μm and 0.5 μm (Clm. 8).  The surface roughness in the rake face being within 0.5 μm and 1.0 μm (Clm. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with a greater roughness in the rake (i.e., having a greater height) than in the cutting edge as taught by Ishii in order to improve fracture resistance (¶¶ 0032, 0034, 0036).
While the modified cutting tool of Grab has a rake face greater in surface roughness than each of the flank face and the cutting edge, the disclosure of Grab recites that the rake face has a surface roughness of greater than 35 microinches (Col. 3, Lines 50-55) and the flank face is polished to at least 10 microinches less than the rake face (Col. 8, Lines 4-21).  That means that the flank face is 26 microinches or less in terms of roughness.  This range overlaps the range disclosed in Ishii for the surface roughness of the cutting edge.  Also, the Tables 3 and 4 reflect that the buffing of the flank face to be smoother than the rake face has an impact on the surface finish of the workpiece.  As such, the surface roughness of the flank face is a result-effective See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Hanyu et al. (“Hanyu”) discloses a diamond coating having a mean particle diameter of the diamond crystals being within the claimed range such that they would be observable at within the magnification range disclosed (¶¶ 0010, 0031; Clm. 3).  Yet, the range overlaps but impacts durability of the coating by increasing the strength of adhesion of the diamond coating (¶ 0010).  Therefore, at a time prior to filing it would have been obvious to provide the cutting tool disclosed in Grab with a coating having a mean particle diameter as claimed in order to optimize durability of the coating by increasing the strength of adhesion of the diamond coating.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 2) The modified cutting tool does not explicitly disclose the relationship of the relative arithmetic mean roughness as claimed.  Yet, the surface roughness values overlap the ranges claimed.  Because surface roughness in each of the rake face, flank face and cutting edge is a result-effective variable (chip control, surface finish and tool life, respectively), at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with respective surface roughness heights as claimed in order to See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 3) The modified cutting tool does not explicitly disclose the relationship of the relative ratios as claimed.  Nevertheless, the SP3 ratio of the diamond coating relative to the cutting edge, first surface and second surface are result-effective variables because they impact wear resistance, work surface finish and tool life (Col. 2, Lines 49-54).  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with ratios as claimed in order to optimize the wear resistance, surface finish of the workpiece and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claims 5-7) Grab discloses that the cutting edge may be honed/rounded such that it is a convex curve in a cross-section orthogonal to the cutting edge (Col. 4, Lines 61-65).  Grab also discloses grinding the flanks substantially perpendicular to the cutting edge (Fig. 12) such that grinding marks would be grooves perpendicular to the cutting edge on the flank face and on the cutting edge as well.1  As the entire flank is being buffed, the grind marks with stretch the entire length thereof and be longer then the width of the polish marks.
(Claim 11) The diamond layer disclosed in Grab is a faceted surface (Fig. 8) having protrusions and, as such, are considered dome-shaped.  Yet, the diameter of the protrusions is not explicitly disclosed as being larger than the mean particle diameter of the diamond crystals.  It should be noted that to meet this limitation, only two of these protrusions need to be bigger than the mean particle diameter.  That said, the protrusion diameter is a result-effective variable because it impacts swarf removal.  At a time prior to filing it would have been obvious to one See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 14) The cutting tool in Grab discloses a base member roughness for forming an interface for the coating to be within the claimed range (Col. 3, Lines 60-64).  
(Claim 15) The modified Grab cutting tool does not explicitly disclose the thickness ratio as claimed.  Yet, the coating thickness is a result effective variable as it impacts tool life and cutting performance.  As such, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with thicknesses satisfying the ratio as claimed in order to optimize the cutting performance and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
Claims 8-10, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US Patent No. 5,585,176) in view of Ishii (US Pub. No. 2007/0253787 A1) and Hanyu et al. (US Pub. No. 2006/0115650 A1) further in view of Osaki et al. (US Pub. No. 2015/0117972 A1).
(Claims 8, 12, 13 and 17) Grab does not explicitly disclose grooves perpendicular to the cutting edge on the rake face.
Osaki et al. (“Osaki”) discloses grooves having a length of each of the grooves in a direction orthogonal to the ridge line running the entire length of the rake surface (Figs. 3, 5). At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with grooves having a length of each of the grooves in a 
(Claims 9 and 10) Grab does not explicitly discloses the average thickness on the rake face being from 22 to 100 μm (Clm. 1), but the reference does not explicitly disclose the relative thicknesses of the coating on the flank and the cutting edge.
Osaki discloses a cutting tool (Figs. 2-6; ¶¶ 0051-0052), which includes a base member (7; Fig. 6) and a diamond layer (4) located on the base member (Fig. 6).  The cutting tool also includes a first surface (rake face 2), a second surface (flank face 1), and a cutting edge (3) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 6).  The diamond layer (4) is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the second surface (Fig. 6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with diamond layer relative thicknesses as taught by Osaki in order to balance tool life performance against cost.
(Claim 16) The modified Grab cutting tool does not explicitly disclose the thickness ratio as claimed.  Yet, the coating thickness is a result effective variable as it impacts tool life and cutting performance.  As such, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with thicknesses satisfying See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive.  Applicant argues that the dome-shaped protrusions are disclosed and that the Declaration by the inventor is proof.  Examiner disagrees.
The dome-shaped protrusions, as discussed previously, cannot be clearly determined to be domes having the size as claimed.  As discussed in the most recent interview, a declaration by Applicant or the inventor could not be used as evidence for what may allegedly be disclosed at the time of filing.  The contents of the specification must speak for itself and show to one of ordinary skill in the art that possession of the subject matter was present at the time of filing.  Because this cannot be determined viewing the Figures through the eyes of one of ordinary skill, the new matter rejection stands.
Applicant’s arguments with respect to the prior art rejections are moot because of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Oles et al. (US Patent No. 6,161,990) (discussing grinding marks on flank and cutting edge of embodiment in Figure 5).